Exhibit 10.1

MASTER PROJECT #

 

 

 

 

SALES AUTHORIZATION RELEASE

PROJECT #

 

 

 

 

 

WORK ORDER #

 

 

 

 

 

CONTRACT:

M67854-07-D-5015

SALES AUTHORIZATION RELEASE #

07-002

 

 

 

 

MODIFICATION:

Basic

CONTRACT/MOD TYPE:

FFP

 

 

 

 

CONTRACT/MOD DATE:

ll-Jan-07

PROGRAM MGMT POC:

S. HARP

 

 

 

 

F.O.B. POINT

See Individual CLINs

CONTRACT POC:

P. Van Horn

 

 

 

 

DESCRIPTION:

Basic Contract Terms & Conditions for 15 6x6 EOD Vehicles with Support Eqpt and
Services

 

 

SCOPE OF WORK:

 

 

Fixed-price basic contract for the following supplies and services:

CLIN

 

DESCRIPTION

 

QTY

 

PRICE/EA

 

TOTAL

 

INSPECT/ACCEPT

 

 

 

 

 

 

 

 

 

 

 

 

 

0001

 

JERRV 6x6 EOD Variants

 

15

 

$

548,682

 

$

8,230,230

 

Origin

 

0002

 

90-Day Consumable Spares

 

15

 

409

 

$

6,135

 

Origin

 

0003

 

1-Yr Forward Deploy Spares

 

15

 

12,993

 

$

142,923

 

Origin

 

0004

 

1-Yr Maint Workshop Spares

 

1

 

240,044

 

$

240,044

 

Origin

 

0005AA

 

Training-CONUS

 

3

 

34,464

 

$

103,392

 

Destination

 

0005AB

 

Training-OCONUS

 

2

 

102,556

 

$

205,112

 

Destination

 

0006

 

FSR-CONUS

 

2

 

198,735.50

 

$

397,471

 

Destination

 

0007

 

FSR Tool Kits

 

3

 

18,021

 

$

54,063

 

Origin

 

 

FOB Destination deliveries are to be packaged, using best commercial practices
and MIL-STD129 marking. The ordering period for this ID/IQ (Indefinite
Delivery/Indefinite Quantity) is from contract award through 180 days. Delivery
is required 30 days after issuance of a delivery order unless specified
otherwise

SPECIAL TERMS & CONDITIONS, IF APPLICABLE:

NOTE: Contract and contract modifications are available on S/Library/Contracts


--------------------------------------------------------------------------------


 

AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER

RATING

PAGE OF PAGES

    UNDER DPAS (15 CFR 350)

  DO-A4

1

17

2. CONTRACT (Proc. Inst. Indent.)   NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

M67854-07-D-5015

11 Jan 2007

 

5. ISSUED BY

CODE  

M67854

6. ADMINISTERED BY (If other than Item 5)

CODE  

S1103A

 

 

 

 

 

 

MARCORSYSCOM

DCMA ATLANTA

 

 

ATTN CTO/HOLLY HUBBELL

2300 LAKE PARK DRIVE

 

SCD:   

B

2200 LESTER STREET

SUITE 300

 

 

QUANTICO VA 22134-5010

SMYNRA GA 30080

 

 

 

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR

(No., street, city, county, state and zip code)

8. DELIVERY

 

FORCE PROTECTION INDUSTRIES, INC

 

    o  FOB ORIGIN

x  OTHER

(See below)

 

MIKE ALDRICH

 

9. DISCOUNT FOR PROMPT PAYMENT

 

9801 HIGHWAY 78, #3

 

 Net 30 Days

 

LADSON SC 29456

 

 

 

 

 

10. SUBMIT INVOICES       1

 

  ITEM

 

 

 

 

 

 

 

 

 

 (4 copies unless otherwise specified)

 

 

 

 

 

TO THE ADDRESS

 

Section G

 

CODE   1EFH8

FACILITY CODE

SHOWN IN:

 

 

 

11. SHIP TO/MARK FOR

CODE  

 

12. PAYMENT WILL BE MADE BY

CODE  

HQ0338

 

 

 

 

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

 

 

 

 

 

 

P.O. BOX 182264

 

 

 

 

 

 

COLUMBUS OH 43218-2264

 

 

 

 

 

 

 

 

 

 

See Schedule

 

 

 

 

 

 

 

 

 

 

 

13.

AUTHORITY FOR USING OTHER THAN FULL AND OPEN

14. ACCOUNTING AND APPROPRIATION DATA

 

 

 

 

COMPETITION:

 

 

 

 

   x 10 U.S.C. 2304(c)( 2 )    o 41 U.S.C. 253(c) (   )

 

 

 

 

15A. ITEM NO.

15B. SUPPLIES/ SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$      9,379,370.00

 

16. TABLE OF CONTENTS

 

 

(X)

SEC.

DESCRIPTION

PAGE(S)

(X)

SEC.

DESCRIPTION

PAGE(S)

 

PART I - THE SCHEDULE

 

PART II - CONTRACT CLAUSES

X

A

SOLICITATION/ CONTRACT FORM

1

X

I

CONTRACT CLAUSES

12 - 16

X

B

SUPPLIES OR SERVICES AND PRICES/ COSTS

2 - 5

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

C

DESCRIPTION/ SPECS./ WORK STATEMENT

 

X

J

LIST OF ATTACHMENTS

17

X

D

PACKAGING AND MARKING

6

PART IV - REPRESENTATIONS AND INSTRUCTIONS

X

E

INSPECTION AND ACCEPTANCE

7

 

K

REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS

 

X

F

DELIVERIES OR PERFORMANCE

8

X

G

CONTRACT ADMINISTRATION DATA

9

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

X

H

SPECIAL CONTRACT REQUIREMENTS

10 - 11

 

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. x CONTRACTOR’S NEGOTIATED AGREEMENT    Contractor is required to sign this
document and return 1    copies to issuing office.)  Contractor agrees to
furnish and deliver all
items or perform all the services set forth or otherwise identified above and on
any continuation
sheets for the consideration stated herein.  The rights and obligations of the
parties to this
contract shall be subject to and governed by the following documents; (a) this
award/contract,
(b) the solicitation, if any, and (c) such provision, representations,
certifications, and specifications,
as are attached or incorporated by reference herein.

 (Attachments are listed herein.)

18. o AWARD   (Contractor is not required to sign this document.)     Your offer
on Solicitation Number



including the additions or changes made by you which additions or changes are
set forth in full
above, is hereby accepted as to the items listed above and on any continuation
sheets.  This award consummates the contract which consists of the following
documents; (a) the Government’s solicitation and your offer, and (b) this
award/contact.  No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

20A. NAME AND TITLE OF CONTRACTING OFFICER

Otis Byrd

 

Director of Contracts

TEL:                                                EMAIL:

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

BY

/s/ Otis Byrd

1/10/07

BY

/s/ Terrence J. McGinn

11 Jan 2007

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

NSN 7540-01-152-8069

26-107

STANDARD FORM 26 (REV. 4-85)

 

 

 

PREVIOUS EDITION UNUSABLE

GPO 1985 O - 469-794

Prescribed by GSA

 

 

FAR (48 CFR) 53.214(a)

 

1


--------------------------------------------------------------------------------


Section B - Supplies or Services and Prices

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001

 

 

 

15

 

Each

 

$

548,682.00

 

$

8,230,230.00

 



 

JERRV 6X6

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS. Overpacked with technical manuals. FOB destination Charleston
AFB or
SPAWAR, SC

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

8,230,230.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002

 

 

 

15

 

Each

 

$

409.00

 

$

6,135.00

 



 

On-Board Consumables (OBC)

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

90-Day Consumables IAW SOW and PS. FOB destination Charleston AFB or SPAWAR, SC

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

6,135.00

 

 

2


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003

 

 

 

11

 

Each

 

$

12,993.00

 

$

142,923.00

 



 

Forward Deployment Block (FDB)

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

1-Year FDB. IAW SOW and PS. FOB destination Charleston AFB or SPAWAR, SC

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

142,923.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004

 

 

 

1

 

Each

 

$

240,044.00

 

$

240,044.00

 



 

Maintenance Workshop Blk (MWB)

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

1 -Year MWB. IAW SOW and PS. FOB destination Charleston AFB or SPAWAR, SC

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

240,044.00

 

 

3


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0005

 

 

 

 

 

 

 

 

 

 

 



 

Training

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS.

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AA

 

 

 

3

 

Each

 

$

34,464.00

 

$

103,392.00

 



 

Training - CONUS

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS. FOB destination. Training sessions to be held in the following
locations: California, Mississippi, Virginia.

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

103,392.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AB

 

 

 

2

 

Each

 

$

102,556.00

 

$

205,112.00

 



 

Training - OCONUS

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS. FOB destination Iraq and/or Afghanistan

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

205,112.00

 

 

4


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006

 

 

 

2

 

Each

 

$

198,735.50

 

$

397,471.00

 



 

Field Service Representatives(FSR)-CONUS

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS. .FOB destination: California and Mississippi

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

397,471.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007

 

 

 

3

 

Each

 

$

18,021.00

 

$

54,063.00

 



 

FSR Tool Kits

 

 

 

 

 

 

 

 

 



 

FFP

 

 

 

 

 

 

 

 

 



 

IAW SOW and PS.FOB destination Charleston AFB or SPAWAR, SC

 

 

 

 

 

 

 

 

 



 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

MAX
NET AMT

 

$

54,063.00

 

 

5


--------------------------------------------------------------------------------


Section D - Packaging and Marking

CLAUSES INCORPORATED BY REFERENCE

252.211-7003

 

Item Identification and Valuation

 

JUN 2005

 

6


--------------------------------------------------------------------------------


Section E - Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

0001

 

Origin

 

Government

 

Origin

 

Government

 

0002

 

Origin

 

Government

 

Origin

 

Government

 

0003

 

Origin

 

Government

 

Origin

 

Government

 

0004

 

Origin

 

Government

 

Origin

 

Government

 

0005

 

N/A

 

N/A

 

N/A

 

Government

 

0005AA

 

Destination

 

Government

 

Destination

 

Government

 

0005AB

 

Destination

 

Government

 

Destination

 

Government

 

0006

 

Destination

 

Government

 

Destination

 

Government

 

0007

 

Origin

 

Government

 

Origin

 

Government

 

 

CLAUSES INCORPORATED BY REFERENCE

52.246-2

 

Inspection Of Supplies—Fixed Price

 

AUG 1996

 

52.246-4

 

Inspection Of Services—Fixed Price

 

AUG 1996

 

52.247-30

 

F.O.B. Origin, Contractor’s Facility

 

FEB 2006

 

 

7


--------------------------------------------------------------------------------


Section F - Deliveries or Performance

CLAUSES INCORPORATED BY REFERENCE

52.242-17

 

Government Delay Of Work

 

APR 1984

52.246-16

 

Responsibility For Supplies

 

APR 1984

 

DELIVERIES OR PERFORMANCE

F-1   DELIVERY TERMS: All deliveries shall be F.O.B. destination unless
otherwise specified on delivery order, with packaging using best commercial
practices.

F-2   CONTRACT TYPE: This contract is an Indefinite Delivery/Indefinite Quantity
(ID/IQ) fixed price contract. Every Contract Line Item Number (CLIN) is ID/IQ.
Performance shall be made only as authorized by delivery orders issued in
accordance with the ordering clause of the contract. Ordering period shall be
from contract award through 180 days. The contract minimum quantity is 1 (one)
and the contract maximum quantity is specified at the CLIN level. The order
minimum quantity per CLIN is 1 (one) and the maximum ordering quantity is
specified at the CLIN level.

F-3   DELIVERY ORDERS: Each delivery order will contain, among other
information, the date of the order, the order number, the exact quantity of
units to be delivered, delivery or performance, place of delivery, any special
shipping instructions, pricing, and accounting and appropriation data. The unit
price of each delivery order will be determined by the ordering period and the
number of units ordered in accordance with the Schedule of Supplies and/or
Services of this contract. Individual orders will be issued using the single
price for the increment that corresponds to the total quantity being purchased
on that order for the year in which the order is placed. Quantities are not
cumulative from order to order. The unit price of each order is determined by
the total quantity for that order only, regardless of the previous number of
orders issued or the total of previous quantities ordered. Delivery of units
under a specific delivery order shall not be combined with delivery of units
under another delivery order. Delivery orders will incorporate all clauses of
the contract. The Contractor is responsible for delivery of each item to the
final (e.g., unit) destination, to include local shipments from the port of
entry, or other receiving facility.

F-4   PRODUCTION ITEM RATE OF DELIVERY Delivery shall be 30 days after issuance
of delivery order unless specified otherwise.

F-5   PERIOD OF PERFORMANCE: The period of performance for this contract shall
be 16 Months beginning on the effective date of the contract.

8


--------------------------------------------------------------------------------


 

Section G - Contract Administration Data

CLAUSES INCORPORATED BY FULL TEXT

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

ELECTRONIC INVOICING PROCEDURES (MARCORSYSCOM Feb 2006)

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
(May 2006)”, the United States Marine Corps (USMC) utilizes WAWF-RA to
electronically process vendor request for payment. The contractor is required to
utilize this system when processing invoices and receiving reports under this
contract.

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and (ii)
register to use WAWF-RA at the https://wawf.eb.mil/ within ten (10) days after
award of the contract or modification incorporating WAWF-RA into the contract.
Step by step procedures to register are available at the https://wawf.eb.mil/.

The USMC WAWF-RA point of contact for this contract is Tom Carmody and can be
reached on (703) 432-3582 or via email at Thomas.Carmody@USMC.mil The alternate
USMC WAWF-RA point of contact is Jim Batton and can be reached on (703) 432-3602
or via email at James.Batton@USMC.mil

The contactor is directed to use the Combo format when processing invoices and
receiving reports. For all requirements, the contractor shall use the Marine
Corps Systems Command DODAAC (M67854) as the DODAAC for all shipping addresses,
even if the ship-to address is other than the Marine Corps Systems Command.

Data entry information in WAWF:

Payment Office DoDAAC: HQ0338

Issue By DoDAAC: M67854

Admin Office DoDAAC: S1103A

Ship To/Service Acceptor DoDAAC: M67854/EXT PG15

Contract Number: M67854-07-D-5015

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications. The contractor shall click on   [ Send Additional Email
Notifications ]   block on the page that appears. Add the primary point of
contact’s email address (provided above) in the first email address block and
add the alternate point of contact’s email address in the following block. This
additional notification to the government is important to ensure the appropriate
point of contact is aware that the invoice documents have been submitted into
the WAWF-RA system.

NOTE: The POCs identified above are for WAWF issues only. Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.

9


--------------------------------------------------------------------------------


Section H - Special Contract Requirements

SPECIAL CONTRACT REQUIREMENTS

H-1  CONTRACTOR NOTICE REGARDING LATE DELIVERY

In the event that the contractor, for any reason, anticipates or encounters
difficulty in complying with the contract delivery schedule or date, or in
meeting any of the other requirements of the contract, they shall immediately
notify the Administrative and Procuring Contracting Officers (ACO and PCO) in
writing, providing all of the pertinent details. This data shall be
informational only in character and its receipt by the Government shall not be
construed as a waiver by the Government of (i) any delivery schedule or date,
(ii) compliance with any other contract requirement by the contractor, or (iii)
any other rights or remedies belonging to the Government under law or otherwise
under this contract.

H-2  CONTRACT CHANGES

H-2.1 No order, statement, or conduct of Government personnel who might visit
the contractor’s facility or in any other manner communicate with contractor
personnel during the performance of this contract shall constitute a change
under the “Changes” clause of this contract, FAR 52.243-1, Changes—Fixed Price
(AUG 1987).

H-2.2 No understanding or agreement, contract modification, change order, or
other matter deviating from or constituting an alteration or change of the terms
of the contract shall be effective or binding upon the Government unless
formalized by contractual documents executed by the contracting officer or his
or her designated representative.

H-2.3 The Contracting Officer is the only person authorized to approve changes
in any of the requirements of this contract and, notwithstanding provisions
contained elsewhere in the contract, the said authority remains solely with the
Contracting Officer. In the event that the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority at the contractor’s expense, and
no adjustment shall be made in the contract price or other contract terms and
conditions as consideration for the aforementioned unauthorized change. Further,
should the unauthorized change be to the Government’s detriment, the contractor
may be held financially responsible for its correction.

H-3  CONTRACT PERFORMANCE IN A CRISIS SITUATION

a.             Contractor personnel deployed to a theater of operations are
subject to the Uniform Code of Military Justice (UCMJ) when serving with or
accompanying an armed force only [ in time of war ] as declared by Congress.
Retired members of the military may be subjected to action under the UCMJ
without a congressionally declared war. Contract Personnel may have
administrative privileges suspended for disciplinary infractions or improper
conduct.

b.             Contractors shall request guidance from Government media
operations center if and when they are approached by reporters seeking
interviews or information on their participation in the mission/operation.

c.             The Contractor shall take all necessary administrative actions
required to prepare its personnel for a crisis situation deployment. Some
examples of these actions are:

Inform its employees of their responsibility to adhere to all guidance and
orders issued by the theater commander, or his representative, regarding
possession, use, safety and accountability of weapons.

Assist its employees to obtain the required civilian licenses to operate the
equipment necessary to perform the contract in the theater of operation.

Obtain all passports, visas, or other documents necessary to enter or exit any
areas identified by the PCO.

Assist its employees in obtaining security clearances applicable to the level
required for performance in the theater of operations.

Assist its employees in obtaining a complete physical evaluation equal to that
similarly assigned government personnel must pass. Medical requirements shall be
completed prior to arrival at the point of debarkation or prior to direct
deployment with the unit.

10


--------------------------------------------------------------------------------


d.             Definitions of Terms:

[Contractor Personnel] includes all agents, employees, and subcontractors of the
prime contractor.

[Crisis Situation,]   per DOD Instruction 3020.37, means any emergency so
declared by the National Command Authority or the overseas combatant commander,
whether or no U.S. Armed Forces are involved, minimally encompassing civil
unrest or insurrection, civil war, civil disorder, terrorism, hostilities
build-up, wartime conditions, disasters, or international conflict presenting a
serious threat to DoD interests.

e.            To the extent the contractor is unable to obtain or retain the
services of qualified personnel to perform in the crisis situation theater, the
contract shall not be terminated for default. Every reasonable effort shall be
made by the contractor to provide uninterrupted services of qualified personnel.

11


--------------------------------------------------------------------------------


Section I - Contract Clauses

CLAUSES INCORPORATED BY REFERENCE

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2005

52.204-2

 

Security Requirements

 

AUG 1996

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

JUL 2006

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-5

 

Material Requirements

 

AUG 2000

52.211-15

 

Defense Priority And Allocation Requirements

 

SEP 1990

52.215-2

 

Audit and Records—Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

52.215-10

 

Price Reduction for Defective Cost or Pricing Data

 

OCT 1997

52.215-11

 

Price Reduction for Defective Cost or Pricing Data—Modifications

 

OCT 1997

52.215-12

 

Subcontractor Cost or Pricing Data

 

OCT 1997

52.215-13

 

Subcontractor Cost or Pricing Data—Modifications

 

OCT 1997

52.215-14

 

Integrity of Unit Prices

 

OCT 1997

52.215-16

 

Facilities Capital Cost of Money

 

JUN 2003

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.215-20

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data

 

OCT 1997

52.215-21

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data—Modifications

 

OCT 1997

52.216-25

 

Contract Definitization

 

OCT 1997

52.219-14

 

Limitations On Subcontracting

 

DEC 1996

52.222-1

 

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

 

Convict Labor

 

JUN 2003

52.222-19

 

Child Labor — Cooperation with Authorities and Remedies

 

JAN 2006

52.222-20

 

Walsh-Healey Public Contracts Act

 

DEC 1996

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

52.222-26

 

Equal Opportunity

 

APR 2002

52.222-26 Alt I

 

Equal Opportunity (Apr 2002) - Alternate I

 

FEB 1999

52.222-29

 

Notification Of Visa Denial

 

JUN 2003

52.222-35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-35 Alt I

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Sep 2006) Alternate I

 

DEC 2001

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

 

12


--------------------------------------------------------------------------------


 

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-39

 

Notification of Employee Rights Concerning Payment of Union Dues or Fees

 

DEC 2004

52.223-3

 

Hazardous Material Identification And Material Safety Data

 

JAM 1997

52.223-3

 

Hazardous Material Identification And Material Safety Data

 

JAN 1997

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.223-10

 

Waste Reduction Program

 

AUG 2000

52.223-11

 

Ozone-Depleting Substances

 

MAY 2001

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.224-1

 

Privacy Act Notification

 

APR 1984

52.224-2

 

Privacy Act

 

APR 1984

52.225-13

 

Restrictions on Certain Foreign Purchases

 

FEB 2006

52.227-1

 

Authorization and Consent

 

JUL 1995

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

AUG 1996

52.227-3

 

Patent Indemnity

 

APR 1984

52.227-9

 

Refund Of Royalties

 

APR 1984

52.227-21

 

Technical Data Certification, Revision, and Withholding of Payment—Major Systems

 

JAN 1997

52.227-22

 

Major System—Minimum Rights

 

JUN1987

52.228-3

 

Worker's Compensation Insurance (Defense Base Act)

 

APR 1984

52.228-4

 

Workers' Compensation and War-Hazard Insurance Overseas

 

APR 1984

52.229-3

 

Federal, State And Local Taxes

 

APR 2003

52.229-4

 

Federal, State, And Local Taxes (State and Local Adjustments)

 

APR 2003

52.232-1

 

Payments

 

APR 1984

52.232-8

 

Discounts For Prompt Payment

 

FEB 2002

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-11

 

Extras

 

APR 1984

52.232-17

 

Interest

 

JUN 1996

52.232-18

 

Availability Of Funds

 

APR 1984

52.232-23

 

Assignment Of Claims

 

JAN 1986

52.232-25

 

Prompt Payment

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-3

 

Protest After Award

 

AUG 1996

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.234-1

 

Industrial Resources Developed Under Defense Production Act Title III

 

DEC 1994

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

 

Bankruptcy

 

JUL 1995

52.242-15

 

Stop-Work Order

 

AUG 1989

52.243-1

 

Changes—Fixed Price

 

AUG 1987

52.243-7

 

Notification Of Changes

 

APR 1984

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.244-6

 

Subcontracts for Commercial Items

 

SEP 2006

52.245-1

 

Property Records

 

APR 1984

52.246-23

 

Limitation Of Liability

 

FEB 1997

52.246-24

 

Limitation Of Liability—High-Value Items

 

FEB 1997

52.246-25

 

Limitation Of Liability—Services

 

FEB 1997

52.247-1

 

Commercial Bill Of Lading Notations

 

FEB 2006

52.247-63

 

Preference For U.S. Flag Air Carriers

 

JUN 2003

52.248-1

 

Value Engineering

 

FEB 2000

52.249-2

 

Termination For Convenience Of The Government (Fixed-Price)

 

MAY 2004

 

13


--------------------------------------------------------------------------------


 

52.249-8

 

Default (Fixed-Price Supply & Service)

 

APR 1984

52.249-14

 

Excusable Delays

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

252.201-7000

 

Contracting Officer's Representative

 

DEC 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.203-7002

 

Display Of DOD Hotline Poster

 

DEC 1991

252.204-7000

 

Disclosure Of Information

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

MAR 1998

252.215-7000

 

Pricing Adjustments

 

DEC 1991

252.215-7002

 

Cost Estimating System Requirements

 

OCT 1998

252.223-7004

 

Drug Free Work Force

 

SEP 1988

252.225-7001

 

Buy American Act And Balance Of Payments Program

 

JUN 2005

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7004

 

Reporting of Contract Performance Outside the United States and
Canada—Submission after Award

 

JUN 2005

252.225-7012

 

Preference For Certain Domestic Commodities

 

JUN 2004

252.225-7013

 

Duty-Free Entry

 

OCT 2006

252.225-7016

 

Restriction On Acquisition Of Ball and Roller Bearings

 

MAR 2006

252.225-7028

 

Exclusionary Policies And Practices Of Foreign Government

 

APR 2003

252.225-7041

 

Correspondence in English

 

JUN 1997

252.225-7042

 

Authorization to Perform

 

APR 2003

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

NOV 1995

252.227-7015

 

Technical Data-Commercial Items

 

NOV 1995

252.227-7025

 

Limitations on the Use or Disclosure of Government-Furnished Information Marked
with Restrictive Legends

 

JUN 1995

252.227-7028

 

Technical Data or Computer Software Previously Delivered to the Government

 

JUN 1995

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

252.228-7003

 

Capture and Detention

 

DEC 1991

252.229-7006

 

Value Added Tax Exclusion (United Kingdom)

 

JUN 1997

252.229-7008

 

Relief From Import Duty (United Kingdom)

 

JUN 1997

252.231-7000

 

Supplemental Cost Principles

 

DEC 1991

252.232-7003

 

Electronic Submission of Payment Requests

 

MAY 2006

252.232-7008

 

Assignment of Claims (Overseas)

 

JUN 1997

252.232-7010

 

Levies on Contract Payments

 

SEP 2005

252.233-7001

 

Choice of Law (Overseas)

 

JUN 1997

252.242-7003

 

Application For U.S. Government Shipping Documentation/Instructions

 

DEC 1991

252.243-7001

 

Pricing Of Contract Modifications

 

DEC 1991

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.245-7000

 

Government-Furnished Mapping, Charting, and Geodesy Property

 

DEC 1991

252.245-7001

 

Reports Of Government Property

 

MAY 1994

252.246-7001

 

Warranty Of Data

 

DEC 1991

252.247-7023

 

Transportation of Supplies by Sea

 

MAY 2002

252.247-7024

 

Notification Of Transportation Of Supplies By Sea

 

MAR 2000

252.249-7002

 

Notification of Anticipated Program Termination or Reduction

 

DEC 1996

 

CLAUSES INCORPORATED BY FULL TEXT

14


--------------------------------------------------------------------------------


52.215-19     NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)

(a)    The Contractor shall make the following notifications in writing:

(1)   When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.

(2)   The Contractor shall also notify the ACO within 30 days whenever changes
to asset valuations or any other cost changes have occurred or are certain to
occur as a result of a change in ownership.

(b)   The Contractor shall—

(1)       Maintain current, accurate, and complete inventory records of assets
and their costs;

(2)   Provide the ACO or designated representative ready access to the records
upon request;

(3)   Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and

(4)       Retain and continue to maintain depreciation and amortization
schedules based on the asset records maintained before each Contractor ownership
change.

The Contractor shall include the substance of this clause in all subcontracts
under this contract that meet the applicability requirement of FAR 15.408(k).

(End of clause)

52.216-18     ORDERING. (OCT 1995)

(a)      Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from contract
award through 180 days after contract award.

(b)      All delivery orders or task orders are subject to the terms and
conditions of this contract. In the event of conflict between a delivery order
or task order and this contract, the contract shall control.

(c)   If mailed, a delivery order or task order is considered “issued” when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

(End of clause)

52.252-2     CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

15


--------------------------------------------------------------------------------


http://hydra.gsa.gov/far/current/html/toc.html

http://farsite.hill.af.mil

 

(End of clause)

16


--------------------------------------------------------------------------------


Section J - List of Documents, Exhibits and Other Attachments

Exhibit/Attachment Table of Contents

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

Attachment 1

 

Attachment 1 - Statement of Work

 

3

 

 

Attachment 2

 

Attachment 2 - Performance Specification

 

23

 

 

Attachment 3

 

Attachment 3 - Spares

 

7

 

 

Attachment 4

 

Attachment 4 - Tools

 

1

 

 

 

17


--------------------------------------------------------------------------------